Citation Nr: 1517355	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-26 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for esophageal adenocarcinoma, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1959 to August 1988.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for cancer to include esophageal adenocarcinoma and soft tissue sarcoma as a result of exposure to herbicides. 

This case was remanded for further development in July 2014, as will be explained further below. 

The Veteran testified before the undersigned Veterans Law Judge in October 2013. A copy of the testimony has been associated with the claims file

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam, and is presumed to have been exposed to herbicides.

2.  The Veteran's esophageal adenocarcinoma did not manifest within one year of separation, and is not otherwise related to a disease, injury, or event in service, to include herbicide exposure.






CONCLUSION OF LAW

Esophageal adenocarcinoma was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

The Board remanded this matter in July 2014.  The Board specifically instructed the RO/AMC to obtain an addendum opinion to the November 2011 examination clarifying the VA examiner's statement that the Veteran had a history of gastroesophageal reflux disease (GERD) and addressing the Veteran's contentions of a continuity of symptomology, and to readjudicate his claim.  Pursuant to the Board's remand, the Veteran was afforded an addendum in October 2014 that addressed the above issues, and his claim was readjudicated in the December 2014 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Assist and Notify

In correspondence dated in May 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records and personnel records have been associated with the claims file.  All identified and available treatment records related to the claim have been secured. 

The Veteran was provided a VA examination in November 2011, and an addendum opinion in October 2014 clarifying the 2011 examination.  The examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate evaluation of the Veteran.  The Board, therefore, concludes that the examination reports when taken together are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran testified before the undersigned Veterans Law Judge in April 2013.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history, and ultimately remanded the claim due to the Veteran's contentions during the hearing.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing.

Service Connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  

If a Veteran was exposed to herbicide agents, service connection is presumed for several listed diseases, including soft tissue sarcoma and respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for conditions, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  

In December 2013, the NAS issued Veterans and Agent Orange: Update 2012 (Update 2012).  A determination was made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for certain conditions, including: cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; and cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); and pancreatic cancer).  79 Fed. Reg. 20,312 (Apr. 11, 2014).  

This determination, however, does not in any way preclude VA from granting service connection for any disease, including those specifically discussed in the notice, nor does it change any existing rights or procedures.  Even if the Board is unable to find in favor of presumption service connection, the Veteran is not precluded from establishing service connection for a disease averred to be related to service, as long as there is proof of such direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service connection may also be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

In June 1978, in service, the Veteran was given an esophagram after a three week minor difficulty of swallowing and the sensation of food being stuck in his throat.  The examiner noted that the barium traversed the esophagus demonstrating normal course and contour and that particular attention was paid to the cervical esophagus, which was normal.  Mild tertiary contractions were noted at the distal end of the esophagus, but neither a hiatal hernia nor gastro-esophageal reflux was demonstrated.  The impression was of minimal tertiary contractions with no abnormalities.  There were no other complaints documented in service related to the Veteran's esophagus, nor any findings of cancer in service.  The Veteran indicated that he was in good health and not taking any medication at his March 1988 retirement examination.  He did not list any problems related to the esophagus, trouble swallowing, or esophageal cancer; nor did the examiner report any.  

Post service, in December 2010, biopsy results confirmed that the Veteran had esophageal adenocarcinoma.  

In November 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his esophageal adenocarcinoma, to include whether it was due to herbicide exposure.  The examiner opined that the esophageal adenocarcinoma is not caused by or a result of herbicide exposure.  She noted that significant risk factors for adenocarcinoma are a history of smoking and also GERD, and that most esophageal adenocarcinoma arises from Barrett's metaplasia which is due to GERD.  She also noted smoking increases the risk of adenocarcinoma especially in patients with Barrett's.  The examiner therefore opined that the Veteran had developed the adenocarcinoma from a longstanding history of GERD as evidenced by his Barrett's metaplasia, as well as his history of smoking for years prior to quitting in 1989.  

The Veteran, however, contended in his testimony during his October 2013 hearing that he does not have a diagnosis of GERD and he does not suffer from GERD.  The Veteran further requested that the doctor clarify that opinion.  The Veteran also testified that that he believed he has had symptoms of his esophageal adenocarcinoma since service, citing the June 1978 treatment records indicating that he had trouble swallowing for three weeks.  He further contended that he had other barium swallow testing performed in service.

In October 2014, a VA examiner provided an addendum opinion to the November 2011 VA opinion.  The examiner opined that the Veteran did not necessarily have a longstanding history of GERD, however, nonetheless, the examiner opined that it was unlikely that there was an association between herbicide exposure in service and the Veteran's cancer based on the most recent Summary from the Eighth Biennial Update of findings in Occupational, Environmental, and Veteran Studies, because the Association Between Specific Health Outcomes and Exposure to Herbicides has esophageal cancer listed under the category where there is insufficient quality, consistency or statistical power to permit a conclusion regarding an association between herbicide exposure and esophageal cancer.  The examiner also stated in regards to continuity of symptomology that no documented clinical information was available to confirm the Veteran's contention that he has had symptoms of his cancer since discharged from active duty.  

Presumptive Service Connection 

The Veteran's personnel records document that he served in Vietnam; therefore, he presumed to have been exposed to herbicides.  With regard to whether he has a covered disease subject to presumptive service connection for that exposure, the Veteran asserts that his esophageal adenocarcinoma is a soft-tissue sarcoma.  See Notice of Disagreement.  Notably, the Veteran has not been shown to have medical expertise to opine on the type of his cancer.  Such a classification is not readily observable by a layman's senses.  Therefore, the medical evidence determines whether his cancer was soft tissue sarcoma.  In this case, the medical evidence is devoid of a diagnosis of soft-tissue sarcoma.  

Alternatively, the Veteran's representative argues that the esophagus should be considered "part and parcel" of the respiratory system, and thus his cancer was a respiratory cancer covered by the presumption.  See March 2015 Appellant's Brief.  The respiratory cancers, however, are specifically listed as cancer of the lung, bronchus, larynx or trachea.  The Veteran's medical records do not indicate that he ever had cancer of the the lung, bronchus, larynx or trachea.  Furthermore, the National Academy of Sciences has found that esophageal cancer is a digestive cancer and explicitly prohibited from presumptive service connection.  Even if it were considered a respiratory cancer, the Secretary's findings also prohibit presumptive service connection for "other unspecified sites within the respiratory system."  79 Fed. Reg. 20,312 (Apr. 11, 2014).  Therefore, presumptive service connection is not warranted based on exposure to herbicides. 

Alternatively, presumptive service connection for a chronic disability, namely malignant tumors, and the continuity and chronicity provisions of 38 C.F.R. § 3.303(b), must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this context, the Board notes that the Veteran's first diagnosis of esophageal adenocarcinoma was in December 2010.  Therefore, this diagnosis is long after the one year presumptive period found in 38 C.F.R. §§ 3.307, 3.309.  

With regard to chronicity, the Veteran's service treatment records do not contain any complaints, treatment, or findings related to esophageal cancer, or symptoms reasonably attributable thereto.  While the Veteran stated that his in-service difficulty swallowing was indicative that he was had cancer symptoms in service, there is no medical evidence confirming this belief.  The October 2014 VA examiner, even when taking into consideration the June 1978 notations of difficulty swallowing in service, specifically opined that there was no clinical information in the file that the Veteran had ongoing symptoms of his disability since active duty.  

While the Veteran is competent to testify that he experienced difficulty swallowing in service, the presence of cancer is not capable of lay observation and is a determination "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Therefore, he is not competent to offer a medical opinion on this issue.  Neither presumptive service connection for a chronic disability, nor continuity of symptomatology based on a chronic condition in service, has been established in this case.

Direct Service Connection 

Regarding direct service connection, the claims file is replete with records regarding the Veteran's esophageal adenocarcinoma and treatment.  Therefore, Hickson element (1), a current disability, is met.

Turning to in-service injury, upon review of the record, the Veteran served in Vietnam during the Vietnam era, as his DD 214 specifically notes in country Vietnam service.  He is entitled to the presumption of exposure to herbicide agents and Hickson element (2) is met.  38 U.S.C.A. § 1116(f) (West 2014).  

Regarding element (3), medical nexus, the question presented is whether there is a relationship between the Veteran's esophageal cancer and his presumed Agent Orange exposure.  The relevant evidence includes the opinions by the November 2011 and October 2014 VA examiners, who both stated the Veteran's cancer was less likely related to his herbicide exposure based on studied regarding herbicides.  While the November 2011 examiner incorrectly partially attributed the Veteran's cancer to GERD, he still correctly noted the Veteran's long history of smoking, which he opined was a cause of the Veteran's cancer.  The Veteran has provided no probative medical or lay evidence to the contrary.  The October 2014 examiner further confirmed that there was insufficient medical or scientific evidence to link the Veteran's cancer to herbicide exposure.  The Board finds this examiner's opinion particularly probative, as he reviewed the medical evidence, rendered his opinion based on an accurate factual basis, and provided a rationale that is not contracted by the evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). Therefore, absent evidence of a nexus, service connection cannot be granted on a direct basis.  

In short, the Board finds that the preponderance of the evidence is against this claim.  The Board has considered the Veteran's contentions; however, his opinion is outweighed by the VA examiners' opinions that his cancer was not caused by herbicide exposure or any other incident in service, and that he did not have symptoms in service, or manifestations of his cancer to a compensable degree within one year of separation from service.  The Veteran has provided no competent medical or lay evidence to the contrary.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (2014).


ORDER

Entitlement to service connection for esophageal adenocarcinoma, to include as due to herbicide exposure, is denied.  




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


